Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 8, 2019

                                       No. 04-19-00490-CR

                                  Jaime MENDEZ-BOLANOS,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR13173
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
        The trial court’s certification in this appeal states “this criminal case is a plea-bargain
case, and the defendant has NO right of appeal.” The clerk’s record contains a written plea
bargain, and the punishment assessed did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant; therefore, the trial court’s certification accurately
reflects that the criminal case is a plea-bargain case. See TEX. R. APP. P. 25.2(a)(2).

        Rule 25.2(d) of the Texas Rules of Appellate Procedure provides: “The appeal must be
dismissed if a certification that shows the defendant has the right of appeal has not been made
part of the record under these rules.” TEX. R. APP. P. 25.2(d). It is therefore ORDERED that this
appeal will be dismissed pursuant to Rule 25.2(d) of the Texas Rules of Appellate Procedure
unless appellant causes an amended trial court certification to be filed within ten (10) days of the
date of this order, showing appellant has the right of appeal. See TEX. R. APP. P. 25.2(d), 37.1;
see also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d
174 (Tex. App.—San Antonio 2003, no pet.). All other appellate deadlines are SUSPENDED
pending our resolution of the certification issue.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of August, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court